COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF C. A. S., JR AND            §             No. 08-22-00027-CV
  S. E. R. S., CHILDREN,
                                                 §               Appeal from the
                       Appellant.
                                                 §              109th District Court

                                                 §          of Andrews County, Texas

                                                 §                 (TC# 21,851)

                                            §
                                          ORDER

       The Court GRANTS the District Clerk’s request for an extension of time within

which to file the Clerk’s Record until February 21, 2022. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE CLERK’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Sherry Dushane, District Clerk for the 109th District Court

for Andrews County, Texas, prepare the Clerk’s Record and forward the same to this Court on or

before February 21, 2022.


       IT IS SO ORDERED this 3rd day of February, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.